DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, 21-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 14 and 24 recite “at least two signal transmission contact segments”.  It is not clear if the at least two contact segments of claim 14/24 include the “at least one signal transmission contact segment” of parent claim 13, or are additional segments.
	Claim 16 recites “a central signal transmission contact segment”.  It is not clear if this segment corresponds to the “at least one signal transmission contact segment” of parent claim 13, or is a different segment.
	Claim 21 recites “the transverse axis”.  There is insufficient antecedent basis for this limitation in the claim. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (US# 5070728).
	Kubota et al disclose all the limitations of the instant claims including; a control unit actuator assembly, for a brake system in a vehicle (note throttle sensing is often used for braking functions such as traction control or vehicle dynamic stability), comprising: a control unit 1;  an actuator (accelerator pedal) interconnected with the control unit;  and a sensor system, wherein the sensor system has at least one signal transmission contact segment 9 in or on a carrier body 8 and/or 12 of the sensor system for providing sensor signal transmission to the control unit, and wherein the signal transmission contact segment is arc-shaped relative to an axis of the carrier body (figure 3), the axis of the carrier body forming a rotation axis, and the carrier body being attachable to a component of the assembly in different angular positions about the rotation axis (C1/C2 figure 4). 
 	Regarding claim 14, at least two signal transmission contact segments 9 are disposed so as to be angularly offset from each other about the rotation axis of the carrier body of the sensor system.   Figure 3.

 	Regarding claim 16, a central signal transmission contact segment, (inner most contact 9) disposed along the rotation axis, is located in or on the carrier body. 
 	Regarding claim 17, all of the signal transmission contact segments 9 are located in a common plane.  Figures 3 and 5.
 	Regarding claim 18, the carrier body of the sensor system is formed as a carrier sleeve (note 12 has a sleeve like structure where board 8 is received, and the rotation axis is formed by the longitudinal axis of the carrier sleeve (Figures 4-5). 
	Regarding claim 19, the carrier body 12 of the sensor system is mountable on the housing of the actuator in different angular positions.  Note C1/C2 in figure 4.
 	Regarding claim 20, the carrier body 12 of the sensor system is rotatably inserted into a recess in the housing of the actuator.  Figures 4-5.
	Regarding claim 24, at least two signal transmission contact segments 9 are disposed so as to be angularly offset from each other about the rotation axis of the carrier body of the sensor system, and wherein a central signal transmission contact segment, disposed along the rotation axis, is located in or on the carrier body 8 and/or 12.  Figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US# 5070728) in view of Ingraham (US# 5137338).
	Kubota et al disclose all the limitations of the instant claim with exception to the rotation axis of the carrier body of the sensor system extending parallel to the transverse axis of the vehicle.  Kubota et al does show the rotation axis of the carrier body and the rotational axis of the valve spindle 3 coinciding.  Ingraham discloses a vehicle arrangement and further teaches a valve/valve spindle 306/376 having an axis parallel to the transverse axis of the vehicle.  Figure 1.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to orient the throttle body of Kubota et al such as demonstrated by Ingraham, to simple connection between the pedal and valve.  In orienting the spindle of Kubota et al parallel to the transverse axis, the carrier rotational axis would also be parallel.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (US# 5070728) in view of GB 2191542.
	Kubota et al disclose all the limitations of the instant claim with exception to the actuator being an electro-hydraulic actuator.  GB 2191542 discloses a similar control device and further teaches an electro-hydraulic actuator 11 to actuate a throttle valve 18.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide and actuator such as taught by GB ‘542 in the device of Kubota et al to provide cruise control and/or traction control function, thereby improving the performance of the vehicle.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK